___________

                           No. 94-2473
                           ___________

Carl Thomas Swope,               *
                                 *
          Appellant,             *
                                 *    Appeal from the United States
     v.                          *    District Court for the
                                 *    Eastern District of Missouri.
Dr. John K. Cameron, Ph.D.;      *
Michele Flowers, Psychologist, *
                                 *
          Appellees.             *
                            ___________

                  Submitted:   June 12, 1995

                      Filed: January 19, 1996
                           ___________

Before RICHARD S. ARNOLD, Chief Judge, JOHN R. GIBSON and WOLLMAN,
     Circuit Judges.
                           ___________


WOLLMAN, Circuit Judge.


     This is an appeal from the district court's1 order granting
the appellees' motion for summary judgment and denying the
appellant's motion for appointment of counsel in this action
brought under 42 U.S.C. § 1983.2 We affirm.


     Carl Thomas Swope was incarcerated at the Farmington
Correction Center (FCC) in Farmington, Missouri, from January 6,
1989, to November 13, 1989, and then again from February 28, 1991,
to July 28, 1992.     Dr. John Cameron was the Chief Treatment
Psychologist for the Missouri Department of Corrections during the


    1
     The Honorable Jean C. Hamilton, United States District Judge
for the Eastern District of Missouri.
        2
      We appointed present counsel to represent Swope on appeal,
and we express our appreciation for his zealous efforts on Swope's
behalf.
time in question. Michele Flowers was employed by the Department
of Corrections as an Associate Psychologist II from July 1988 to
January 1992. Since January 1992, she has been employed by the
Department as a Psychologist I.


     Swope's initial complaint, filed pro se, alleged that Cameron
and Flowers had been deliberately indifferent to his serious need
for psychological treatment.


     On January 29, 1993, the district court granted Swope's motion
for appointment of counsel and appointed Alan K. Goldstein to
represent Swope.    Mr. Goldstein filed an amended complaint on
Swope's behalf on March 15, 1993.      Mr. Goldstein subsequently
filed, under seal, a motion for leave to withdraw. On December 23,
1993, the district court entered an order granting, "good cause
appearing," the motion. On December 27, 1993, Swope wrote a letter
to the district court requesting that new counsel be appointed to
represent him. On January 5, 1994, the district court entered a
memorandum and order denying this request.       In doing so, the
district court considered the factors that we have held must be
taken into consideration in ruling on a motion for appointment of
counsel. See, e.g., Rayes v. Johnson, 969 F.2d 700 (8th Cir.),
cert. denied, 113 S. Ct. 658 (1992); Johnson v. Williams, 788 F.2d
1319 (8th Cir. 1986); and Nelson v. Redfield Lithograph Printing,
728 F.2d 1003 (8th Cir. 1984).


     In granting summary judgment to Cameron and Flowers, the
district court pointed to the fact that Swope had been seen by a
psychologist or psychiatrist on at least eight occasions during his
first period of incarceration. Swope's course of treatment also
included a physical examination at the Mineral Area Regional
Medical Center (MARMC) on October 11, 1989. On October 24, 1989,
Swope was given a neurological consultation at MARMC. Swope was
sent to MARMC for evaluation on November 12, 1982, after a possible
ingestion of foreign substances. He was released the following day

                               -2-
and transferred to Potosi Correctional      Center,   where   he   was
examined that same day by a psychologist.


     Swope was returned to FCC on February 28, 1991. He was placed
in the Corrections Treatment Center, a specialized mental health
program, where his behavior was closely monitored.      Swope was
discharged from the Treatment Center on March 21, 1991, the
discharging psychologist noting that Swope was not in need of any
mental health services. Upon his return to FCC, Swope was seen by
a psychologist or psychiatrist on several occasions prior to his
transfer from FCC on July 28, 1992. None of the psychologists or
psychiatrists who examined Swope during the time he was
incarcerated at FCC indicated that Swope suffered from any chronic
mental illness that would have warranted his admission to the
Social Rehabilitation Unit there.


     The district court concluded that Swope had failed to
establish a genuine issue of material fact on the question whether
Cameron and Flowers had been deliberately indifferent to his
serious medical needs.


     We conclude that the district court did not abuse its
discretion in denying Swope's motion for appointment of new counsel
after the court granted Mr. Goldstein's motion to withdraw. As
indicated above, the district court took into account the factors
that our decisions say must be considered when ruling on such a
motion. Those factors include whether the plaintiff has presented
non-frivolous allegations; whether the plaintiff will substantially
benefit from the appointment of counsel; whether there is a further
need to investigate further and present the facts relating to the
plaintiff's claim; and whether the factual and legal issues
presented by the action are complex. See Rayes, 969 F.2d at 703.


     In reviewing a ruling denying a motion for appointment of
counsel, substantial deference should be given to the district

                               -3-
court's ruling in those cases in which the district court has
relieved the original attorney from the appointment. Here, the
district court found that there was good cause to relieve Mr.
Goldstein of his appointment, for reasons that the court found
warranted keeping the motion for withdrawal under seal. We cannot
believe that the district court would have taken this action
lightly. Accordingly, we affirm the order denying the motion for
appointment of counsel.


     On the merits of the action, we agree with the district court
that at most Swope established only a claim of dissatisfaction with
the treatment he was given, a showing insufficient to establish an
Eighth Amendment violation. Estelle v. Gamble, 429 U.S. 97 (1976);
Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990).


     The district court's order is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-